 24DECISIONS OF NATIONALElectra Manufacturing CompanyandInternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO. Case 16-CA-2987January 5,1968DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn October 27, 1967, Trial Examiner CharlesW. Schneider issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Electra ManufacturingCompany, Mineral Wells, Texas, it officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation Proceeding'CHARLES W. SCHNEIDER, Trial Examiner: On October20 and 21, 1966, an election was conducted at theMineralWells, Texas, plant of Electra ManufacturingCompany, herein called Respondent, pursuant to a stipu-lation for certification upon consent election signed byRespondent and International Union of Electrical, RadioandMachineWorkers, AFL-CIO, herein called theUnion, and approved by the Regional Director for Re-gion 16 on September 28, 1966. Of an appropriate unit ofapproximately 300 eligible voters, 284 ballots were cast,'Officialnoticeistaken of the representationproceeding, Case16-RC-4426.See Section9(d) of theNationalLabor Relations Act.LABOR RELATIONS BOARD168 in favor of and 116 votes against the Union. No bal-lots were challenged.Pursuant to timely objections to conduct affecting theresults of the election filed by Respondent on October25, 1966, an investigation was conducted in accordancewith Section 102.69 of the Board Rules and Regulations,Series 8, as amended. As a result of such investigation, areport on objections was issued by the Regional Directoron January 13, 1967, recommending that the Board over-rule the Respondent's objections in their entirety and thatthe Union be certified.On February 6, 1967, Respondent filed timely excep-tions to the Regional Director's report on objections. OnApril 20, 1967, the Board issued its Decision and Certifi-cation of Representative in which it overruled Respond-ent's exceptions in their entirety and certified the Unionas the exclusive bargaining representative of the em-ployees in the appropriate bargaining unit.The Complaint CaseOn May 9 and 17, 1967, respectively, the Union filedthe unfair labor practice charge and first amended chargeinvolved in the instant case in which it alleged that sinceon or about May 5, 1967, the Respondent refused andcontinues to refuse to bargain with the Union.On June 20, 1967, the General Counsel, by the Re-gional Director for Region 16, issued a complaint allegingthat since on or about May 5, 1967, Respondent hadcommitted unfair labor practices in violation of Sections8(a)(1) and (5) and 2(6) and (7) of the Act by refusing tobargainwith the Union upon request. In due courseRespondent filed its answer to the complaint in whichcertain allegations of the complaint were admitted andothers denied.In its answer Respondent,inter alia,admitted the fol-lowing allegations of the complaint: (1) Jurisdictional, (2)that Respondent is a corporation and an employer en-gaged in commerce, (3) that the unit involved is ap-propriate, (4) that on or about September 28, 1966, astipulation for certification upon consent election wassigned by Respondent and the Union and was approvedby the Regional Director for Region 16, (5) that on orabout October 20 and 21, 1966, a majority of the em-ployees of Respondent in the stipulated unit voted infavorof the Union as their collective-bargainingrepresentative, and (6) that Respondent though requestedto bargain did refuse and has continued to refuse since onor about May 5, 1967, to bargain with the Union.Respondent denied the following allegations of the com-plaint: (1) that the Union is a labor organization, (2) thatthe Union is the exclusive bargaining agent of the em-ployees in the above-mentioned unit, and (3) thatRespondent violated Sections 8(a)(1) and (5) and 2(6) and(7) of the Act. The answer further stated that the Unionwas improperly and invalidly certified for reasons statedin Respondent's objections and exceptions and that theUnion is not the representative of the employees.Thereafter the General Counsel filed a motion to strikeportions of Respondent's answer to complaint and motionfor judgment on the pleadings wherein he contends thatRespondent's answer fails to constitute a valid defense tothe allegations of the complaint, and that the facts of offi-cial record with respect to Case 16-RC-4426 and the ad-missions contained in Respondent's answer establish theviolations contained in the complaint as a matter of law,and that therefore no hearing is necessary.169 NLRB No. 19 ELECTRA MANUFACTURING COMPANYOn August 29, 1967,I issued an Order to Show Causeon the General Counsels' motion in which order thepartieswere directed to show cause on or before Sep-tember 14,1967, as to whether or not the motion shouldbe granted.On September13, 1967,Respondent filed amotion for additional time within which to respond. Suchmotion was granted and the parties were directed torespond on or before September27, 1967.On September25, 1967,Respondentfiled abrief in op-position to the General Counsel's motion for judgment onthe pleadings.RULING ON MOTION FORJUDGMENT ON THE PLEADINGSThe Respondent contends that the October 20 and 21,1966, election should be set aside on the basis of Re-spondent's objections and that the certification is con-sequently invalid.Additionally, the Respondent arguesthat since the United States circuit courts of appeals haveconsidered issuesraisedinpriorrepresentationproceedings to determine whether or not the certificationof the Union in question was valid and thus whether ornot there was any duty to bargain in cases of the kind herepresented, the Trial Examiner should here also considerissues raised in thepriorrepresentation proceeding.The -questions as to the validity of the election, themerit of Respondent's objections with respect to it, andwhether the Union should be certified were raised byRespondent in its objections to conduct affecting the elec-tion, and in its exceptions to the Regional Director's re-port on objections, and were decided by the Board in therepresentation proceeding.It is thus clear that Respond-ent seeks to relitigate thoseissueshere.This the Re-spondent may not do before the Trial Examiner.It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence, not topermit litigation before a Trial Examiner, in a complaintcase, of issues which were or could have been litigated ina prior related representation proceeding.2 This policy isapplicable even though no formal hearing on objectionshas been provided by the Board. Such a hearing is not amatter of right unless substantial and material issues areraised;3 and that there are not such issues here has beeneffectively decided by the Board.In connection with its request that the Trial Examinerreview the representation record the Respondent cites anumber of decisions of circuit courts of appeals in whichthe courts have found certifications invalid. The circuitcourts are empowered under Section 9(d) of the Act toreview the correctness of the Board's determinations inrepresentation cases. The Trial Examiner, however, hasno such authority. He may not review the Board's finaldisposition of the representation issues or question itsconclusions based on the existing record. The Respond-ent is free, in exceptions to this Decision, to request theBoard to reconsider the determinations in the representa-tion case, and, in the event of an unfavorable final order2N.L.R.B. v Macomb Pottery,376 F 2d 450 (C A 7, 1967);HowardJohnson Company,164 NLRB801;MetropolitanLife Insurance Com-pany, 163 NLRB 579.SeePittsburghPlateGlassCo. v. N.L.R.B.,313U.S. 146, 162 (1941);National Labor Relations Board Rules and Rgula-tions, Series 8, as amended,Sec. 102.67(1).'D K. Van and Storage, Inc.,127 NLRB 1537, enfd. 297 F 2d 74(C.A, 5, 1961). Andsee Air Control Window Products, Inc,335 F.2d245, 249 (C A. 5, 1964): "If there is nothing to hear,then a hearing is asenseless and useless formality."Cf.U.S Rubber Co,373 F 2d 602(C.A. 5, 1967).25by theBoard,Respondent may request review of thosedeterminations in an appropriate court of appeals.At thisstageof the proceedings,however, absent newlydiscovered or previously unavailable evidence or specialcircumstances,the Board's disposition of the representa-tion matters is the law of the case and bindingon the TrialExaminer.No newlydiscovered or previously unavail-able evidence is offered by the Respondent,or,specialcircumstances alleged.The refusalto bargain being conceded, there are no is-sues litigable before aTrialExaminer,and therefore nomatter requiring hearing.Accordingly,the General Coun-sel's motion for judgment on the pleadings is granted.The GeneralCounsel's motion to strike various portionof the answer is denied.Since the Respondent's answerraises no litigable issues, the allegations of the complaintare deemed admitted true and are so found. Board Rulesand Regulations,Series 8, as revised January 1, 1965,Section 102.20.However,the controverting avermentsof the answer may stand as pleadings which the Respond-ent may press before the Board or, in the event of ad-verse decision there,`before the court if it so chooses.Without a denial of the Union's representative status andof the allegations of unfair labor practices the Respondentwould have no issue to contest beforethe court.N.L.R.B.v. Southbridge Sheet Metal Works, Inc.,380 F.2d 851(C.A. 1, 1967). I hereby make the followingfurther:FINDINGS1.THE BUSINESS OF THE RESPONDENTRespondent is a Missouri corporation,having an officeand place of business in Mineral Wells, Texas, where it isengaged in the manufacture, sale, and distribution of elec-tronics resistors.During the past 12 months Respondent,in the course and conduct of its business'operations,purchased, transferred,and delivered materials andproducts valued in excess of $50,000 directly from pointslocated outside the State of Texas, and during the sameperiod sold and shipped finished products valued in ex-cess of $50,000 to points outside the State of Texas.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisnow and has been at all timesmaterialherein a labor organization within the meaning of Section2(5) of the Act.4III.THE UNFAIR LABOR PRACTICESThe followingemployees constitute a unit appropriatefor purposesof collectivebargaining within the meaningof Section 9(b) of the Act.All productionand maintenance employees, includingset-up men,stock handlers,plant clerical,shipping andreceiving employees,and janitorial and custodial em-'For lack of sufficient knowledge,information, or belief, the answer de-nies the allegation in the complaintthat the Unionis a labor organizationwithin the meaning of Section 2(5) of the Act The execution of a stipula-tion for certification on consent election by a party constitutes a represen-tation by him that the union involved is a labor organization within themeaning ofthe Act,and absent cause he is to be deemed estopped to denythe status in a related proceeding In any event,the Board in its Decisionand Certification of Representative found the Union to be a labor or-ganization,and that finding is the law of the case at this point 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees employed at the Respondent's Mineral Wells,Texas, plant, but excluding all office clerical employees,professional, technical, and supervisory personnel asdefined in the Act.On October 20 and 21, 1967, a majority of Respond-ent's employees in the appropriate unit selected theUnion as their collective-bargaining representative in asecret-ballot election conducted under the supervision ofthe Regional Director for Region 16 of the NationalLabor Relations Board.At all times since October 21, 1967, and continuing todate, the Union has been the representative for the pur-poses of collective bargaining of the employees in the saidunit, and by virtue of Section 9(a) of the Act, has been,and is now, the exclusive representative of all the em-ployees in said unit for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment.On or about May 5, 1967, and at all times thereafterRespondent did refuse, and continues to refuse, to bar-gain collectivelywith the Union as the bargainingrepresentative of the employees in the appropriate unit.By such action the Respondent has refused to bargaincollectively in violation of Section 8(a)(5) of the Act andhas interfered with, restrained, and coerced its employeesin violation of Section 8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record in the case, pursuant to Section 10(c) of theAct, I recommend that the Board issue the following:ORDERA. For purposes of determining the effective period ofduration of the certification, the initial year of certifica-tion shall be deemed to begin on the date the Respondentcommences to bargain in good faith with the Union as therecognizedbargainingrepresentative in the appropriateunit.5B.ElectraManufacturing Company, Mineral Wells,Texas, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusingto bargain collectively with InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO, as the exclusive collective-bargainingrepresentative of the employees in the following ap-propriate unit:All production and maintenance employees, includingset-up men, stock handlers, plant clerical, shipping andreceiving employees, and janitorial and custodial em-ployeesemployed at the Respondent's Mineral Wells,Texas, plant, but excluding all office clerical employees,professional, technical, and supervisory personnel asdefined in the Act.(b) Interferingwith the efforts of said Union tonegotiate for or represent the employees in said ap-propriate unit as the exclusive collective-bargainingrepresentative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively with Interna-tional Union of Electrical, Radio and Machine Workers,AFL-CIO, as the exclusive representative of the em-ployees in the appropriate unit with respect to rates ofpay, wages, hours of work, and other terms and condi-tions of employment and embody in a signed agreementany understanding reached.(b)Post at its Mineral Wells, Texas, plant, copies ofthe attached notice marked "Appendix. 116 Copies of saidnotice, on forms provided by the Regional Director ofRegion 16, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 16, inwriting,within 20 days from receipt of this Decision,what steps it has taken to comply herewith.7sThe purpose of this provision is to ensure that the employees in theappropriate unit will be accorded the statutorily prescribed services oftheir selected bargaining agent for the period providedby law.See Mar-Jac Poultry Company, Inc.,136 NLRB785;CommerceCompany dlblaLamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600(C.A. 5, 1964);Burnett ConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d57 (C.A. 10, 1965).6 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommendedOrder of aTrial Examiner" in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the UnitedStates Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of aTrial Ex-aminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILLNOT refuse to bargain collectively withInternationalUnion of Electrical,RadioandMachine Workers,AFL-CIO,as the exclusive bar-gaining representative of all the following employees:All production and maintenance employees, in-cluding set-up men,stock handlers,plant cleri-cal, shipping and receiving employees,and jani-torial and custodial employees employed at ourMineral Wells,Texas, plant,but excluding all of-fice clerical employees,professional,technical,and supervisory personnel as defined in the Act.WE WILLNOT in any like or related manner inter-fere with,restrain, or coerce employees in the exer-cise of their rights under the Act.WE WILLbargain collectively with the Union asexclusive bargaining representative of the employees ELECTRA MANUFACTURING COMPANY27in the bargaining unit, and if an understanding isThis notice must remain posted for 60 consecutivereached we will sign a contract with the Union.days from the date of posting and must not be altered,defaced,or covered by any other material.ELECTRA MANUFACTURINGIf employees have any question concerning this noticeCOMPANYor compliance with its provisions, they may communicate(Employer)directly with the Board's Regional Office, Room 8A24,DatedByFederal Office Building, 819 Taylor Street, Fort Worth,(Representative)(Title)Texas 76102. Telephone 334-2921.